Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office action is in response to the communication filed on 10/28/2021. Currently claims 1-16 are pending in the application, with claims 15-16 withdrawn from consideration.


ELECTION / RESTRICTION


Applicant's election of Group I, claims 1-14, with traverse, drawn to a composition in the reply filed on 10/28/2021 is acknowledged. The traversal is on the ground that there would be no undue burden on search on the examiner.  However, as discussed in the restriction requirement, the inventions are classified in different areas and the search required for Invention I is not required for Invention II and vice versa. Therefore, search and examination of the entire application cannot be conducted without serious burden and the restriction as indicated is proper.  Therefore, the requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 5-13 are rejected under 35 U.S.C.102 as being anticipated over Helmut et al. (DE 10 2011 011427 A1), hereafter, referred to as “Helmut.

Regarding claim 1,
45 wt. % of a polyamide (Trade Name: Macromelt 7001, Manufacturer: Henkel KGaA). Helmut also teached that the polyamide is derived primarily from a dimerized fatty acid (para. [0020-0023]). Helmut also teaches the use of diamine (para. [0025]) in the formation of polyamide.  The diamines used are of linear structure as shown in the examples. Helmut further teaches that the polyamides based on dimer fatty acid would be predominantly amorphous structure (para. [0013]).

55 wt. % of a polylactic acid (Trade name: PLA 3051, Manufacturer: NatureWorks LLC) (equivalent to a crystalline polymer) (para. [0034]);

10 wt. % of Natural fibers (Trade Name: Tencel, Manufacturer: Lenzing AG) (equivalent to a filler material).

Helmut teaches that the said composition mixture is homogenized in the extruder while maintaining at a temperature of 190 C, over a period of 1-3 minutes and then extruded. Therefore, the compositional ingredients inherently having the capability to be extruded, therefore, it would be suitable for three-dimensional (3D) printing process.
	
	 Helmut also teaches the compositional quantities that meets the claimed requirement as specified in the claim of at least 25 wt. % of polyamide, at least 5 wt. % of Polylactic acid (PLA) thermoplastic, and at least 1 wt.% of filler material.  Additionally, the reminder of the recited requirements are optional only, and therefore not required.   

Regarding claim 2, Helmut teaches 45 wt. % of a polyamide in the composition (para. [0034]).

Regarding claim 3, Helmut  teaches that the thermoplastic composition having crystalline or semicrystalline thermoplastic polymer is selected from polypropylene (PP), ethylvinylacetate (EVA), polyacrylate, poly(lactic acid), polyamide different from (a) and combinations thereof by teaching that the thermoplastic polymer is polylactic acid (Trade name : PLA 3051, Manufacturer: NatureWorks LLC) (para.[0034]).

Regarding claims 5-6, and 12, the claimed mono carboxylic acid a2) and dicarboxylic acid a3) are ingredients that are optional only, and therefore these limitations are not limiting.  Similarly the compatibilizing agent is also optional, and therefore the limitation is not limiting.

Regarding claims 7-8, Helmut teaches the use of diamines for the forming of polyamides. Helmut further teaches the use of diamines, examples of such as, that includes ethylenediamine, 1,3-diaminopropane, 1,4- diaminobutane, 1,5-diaminopentane, hexamethylenediamine etc. or also polyether diamines of the general formula H2N-R1-O- (R2OX) -R3-NH2. These linear aliphatic diamines meet the requirement of 1 to 10 carbon atoms.  The list includes the claimed ethylene diamine.

Regarding claims 9-11, Helmut teaches 10 wt. % of Natural fibers (Trade Name : Tencel, Manufacturer: Lenzing AG) (equivalent to a filler material). Helmut also teaches that the material act as fibrous filler and reinforcing material (para. [0029], [0031]). Helmut further teaches that the filler is selected from the group consisting of cellulosic fibers, wood particles, wood fibers, carbon, aramid, glass fibers, glass microspheres, silica, calcium carbonate, talc and combinations thereof by teaching that fibers can preferably be selected from the group of hemp, flax, kenaf, sisal, coconut, ramie, miscanthus, nettle, cotton, cellulose, Palm, reed and wood fiber. Additionally, Helmut also teaches that other natural fibers as well as synthetic or mineral fibers such as glass, aramid, carbon fibers and the like can also be considered (para. [0029]).

Regarding claim 13, Helmut teaches that the thermoplastic composition further comprises at least one additive selected from additives with rheology modification functionality, fillers with thermal management function, coloring components, additives with flame retardancy properties, additives to change aesthetic aspects, and combinations thereof by teaching to use customary additives or additives such as dyes, pigments etc. for the coloring effect (para. [0030]). 



Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C.103 as being obvious over Helmut et al. (DE 10 2011 011427 A1), hereafter, referred to as “Helmut”, in view of Toshio et al. (JPS 60124616 A), hereafter, referred to as “Toshio”.

Regarding claim 4, Helmut teaches a composition (para. [0034]) comprising polyamide and a crystalline polymer for application in the 3D printing. Helmut teaches the use of is polylactic acid (Trade name : PLA 3051, Manufacturer: NatureWorks LLC) (para.[0034])as the crystalline polymer.  But Helmut fails to explicitly teach the thermoplastic material may be selected from isotactic PP or EVA. However, Toshio teaches the composition comprising Polyamide (Macromelt 6240), and Ethylvinylacetate (EVA), along with acetylene black (page 4, Table, Example 6) suitable for extrusion process (equivalent to suitable for 3D printing).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Toshio, and substitute the use of EVA instead of the polylactic acid (PLA), to obtain predictable results (KSR Rationale B, MPEP 2143) as has been reported by Toshio.
Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742